BUSSEY, Judge,
specially concurring.
I agree that the case must be reversed and remanded for a new trial. The necessity for a reversal arose out of the over-zealous conduct of the Tulsa Police Department showing three photographs to the witnesses. Two of the photographs were photographs taken of fruits of the robbery, and the third was a photograph of the defendant. Two of the witnesses later failed to positively identify the defendant in a pretrial lineup and were not asked to do so at the trial. The only witness who identified the defendant as the robber during the trial had, for some reason not appearing in the record, failed to attend the pretrial lineup. The procedure thus employed was so highly suggestive as to give rise to a substantial likelihood of irreparable misidentification.
The Tulsa Police Department has hundreds of photographs, some of which could have accompanied the single photograph of the defendant, and which could have been presented to the witnesses in a manner not so highly suggestive. Such was not done. Prosecutors and judges alike, in the pretrial identification proceeding conducted on the admissibility of such an identification, should employ the test for the reliability of such identification set forth in the very excellent opinion of Justice Blackmon in Manson v. Brathwaite, 432 U.S. 98, 53 L.Ed.2d 140, 97 S.Ct. 2243 (1977), citing Neil v. Biggers, 409 U.S. 188, 34 L.Ed.2d 401, 93 S.Ct. 375 (1972). The factors to be considered in establishing the reliability of the *687identifying witness are: the opportunity of the witness to view the criminal at the time of the crime, the witness’ degree of attention, the accuracy of her prior description of the criminal, the level of certainty demonstrated at the confrontation, and the time between the crime and the confrontation.
It is simply not enough to ask the witness if the identification was based upon the observation at the scene of the crime when the record is devoid of any fact, testimony or circumstance which demonstrates the reliability of the identification independent of the tainted pretrial identification. When the prosecutor has failed to elicit such information from the identifying witness in the hearing outside the presence of the jury, the court may in the search for truth, propound such questions as will be helpful in arriving at the truth. This record is devoid of any evidence from which we can establish that the in-court identification by the witness was based on the observations at the scene of the crime independent of the tainted photographic identification; and the trial court erred in permitting the witness to make the in-court identification of the defendant.